Clowers explained all of the original charges that Black was facing in this
                matter, as well as in two other matters, and the maximum penalties Black
                would face on those charges. Ms. Clowers stated that the plea
                negotiations "package[d] everything up" and greatly limited Black's
                sentencing exposure. She then stated she wanted to make sure that Black
                understood that by rejecting the negotiation, he would "open himself to
                being sent to prison for over a hundred years." The following exchange
                then occurred:
                            THE COURT: And you think it's in your best
                            interest to go to trial? You've explained to him,
                            Mr. Sanft, that I'm probably the toughest
                            sentencer in the building.
                            MR. SANFT: I think both he and his family
                            understand that.
                            THE COURT: Okay. That's fine. Sometimes, Mr.
                            Sanft, it's just a slow plea.
                            MR. SANFT: Yes, Your Honor.
                            [Colloquy between Counsel and the Defendant]
                            THE COURT: And, Mr. Sanft, explain to him
                            what — had the codefendant just made admissions
                            that he and Mr. Black did this stuff.
                            MR. SANFT: Yes, Your Honor. He —
                            THE COURT: Proof problem is now not quite as
                            difficult, to me.
                            MR. SANFT: No, Your Honor, it's not.
                            [Colloquy between Counsel and the Defendant]
                            THE COURT: All right. 9:30, Tuesday. We'll
                            pick a jury. Talk to him about an Alford plea, if
                            you want, take an Alford plea.
                            MS. CLOWERS: I'm fine with that, Judge.


SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                 THE COURT: Do you want to talk to him about
                 an Alford plea?
                 MR. SANFT: I'll just have a second with him out
                 here, Your Honor.
                       [Matter trailed at 9:24 a.m.]
                       [Matter recalled at 9:52 a.m.]
                 THE COURT: C280797, Demetrius Black.
                      Why don't you get Mr. Black back in? Are
                 we going to trial on Tuesday?
                 MR. SANFT: Your Honor, I'd like to have an
                 opportunity of my client speaking to his brother.
                 I've spoken with the COs and they've agreed to
                 allow him to at least have a few words before —
                 THE COURT: Yes, if they — I'm going to step out.
                 MR. SANFT: Yes, Your Honor.
                 THE COURT: State will step out as well. The
                 attorneys.
                       • • •
                       We'll let you get — we'll clear—we'll clear the
                 State out. I'll leave. Staff will leave.
                 MR. SANFT: Staff could stay here, Your Honor. I
                 don't — there's nothing privileged about it. I think
                 there just —
                 THE COURT: Okay.
                 MR. SANFT: — needs to be a conversation. So.
                       [Matter trailed at 9:53 a.m.]
                       [Matter recalled at 10.17 a.m.]
                 THE COURT: C280797, Demetrius Black.
                       My understanding this case is negotiated.
                 MR. SANFT: It has been, Your Honor.



SUPREME COURT
        OF
     NEVADA
                                           3
(0) 1947A    e
                Thereafter, the judge conducted a plea canvass and accepted Black's
                Alford plea.
                               Prior to sentencing, Black filed a proper person motion to
                withdraw his plea. The judge appointed counsel to assist Black with the
                motion and counsel filed a supplemental motion to withdraw the guilty
                plea. Black asserted that the judge improperly participated in the plea
                negotiations and the participation coerced him into pleading guilty. He
                further stated that he wanted to proceed to trial. The judge denied the
                motion, saying that he was not trying to force a negotiation, but was
                bringing matters up to see if counsel had adequately discussed them with
                Black, which the judge believed he was obligated to do.
                               We conclude that the judge improperly participated in the
                discussions of the plea agreement. See Cripps v. State, 122 Nev. 764, 770-
                71, 137 P.3d 1187, 1191 (2006) ("[J]udicial participation in the formulation
                or discussions of a potential plea agreement [are prohibited] with one
                narrow, limited exception."). Although it was proper for the district court
                to allow the parties to make a record that a plea had been offered,
                identifying the details of the offer; the plea offer had been communicated
                to Black; and Black rejected the offer, see Missouri v. Frye, U.S. ,
                   , 132 S. Ct. 1399, 1408-09 (2012), the judge's statement that he is "the
                toughest sentencer in the building," his opinion that the State would now
                have a less difficult time proving the charges against Black, and his
                suggestion that Black consider taking an Alford plea were not required
                under Frye and were arguably coercive. Further, Black has demonstrated
                that the judge's participation was "a material factor affecting this] decision
                to plead guilty" and, therefore, he has met his burden of demonstrating

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                    that the judge's participation was not harmless.      Id.    at 771, 137 P.3d at
                    1192 (quotation marks omitted). Accordingly, we conclude that the
                    district court erred by denying Black's motion to withdraw his guilty plea,
                    and we
                                ORDER the judgment of conviction REVERSED AND
                    REMAND this matter to the district court for proceedings before a
                    different district court judge consistent with this order.



                                                         Pieki24 tlif
                                             Pickering


                                                                                                 J.
                                                                 Saitta



                    cc: Hon. Douglas Smith, District Judge
                         Nguyen & Lay
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                            5
(0) I94Th    »tem